


EXHIBIT 10.16








FEDERAL HOME LOAN BANK OF SAN FRANCISCO
CORPORATE SENIOR OFFICER SEVERANCE POLICY


PRESIDENT
EXECUTIVE VICE PRESIDENT
SENIOR VICE PRESIDENT






















Effective: June 1, 2011
Amended and Restated: August 14, 2013





--------------------------------------------------------------------------------




CORPORATE SENIOR OFFICER SEVERANCE POLICY1 
For the President, Executive Vice President and Senior Vice Presidents




ESTABLISHMENT


The Federal Home Loan Bank of San Francisco (the “Bank”), pursuant to the powers
granted it under 12 U.S.C. Section 1432, established on January 25, 1996, a
severance policy, which has subsequently been restated from time to time, for
eligible Corporate Senior Officers (the “Corporate Senior Officer Severance
Policy” or “Policy”). The Policy is effective June 1, 2011, as provided herein.
AMENDMENT AND TERMINATION


The Bank reserves the right to amend, add, modify, or terminate the Policy, in
whole or in part, at any time it deems appropriate, provided, however, that,
following a merger, reorganization, or consolidation of the Bank; sale of all or
substantially all the business or assets of the Bank; or other similar
transaction, no such amendment will impair the then-existing rights of an
eligible Corporate Senior Officer under the Policy. Notwithstanding the
foregoing, any amendments, additions, modifications or terminations of this
Policy will be effective only to the extent such amendments, additions,
modifications, or terminations are permitted by Applicable Laws.
Adoption of this Policy by the Bank is not to be construed as a contract between
the Bank and any of its Corporate Senior Officers nor is it intended to create
any absolute right, vested or otherwise, to any severance benefit for any
Corporate Senior Officer.
POLICY


The purpose of the Policy is to help provide protection from loss of income
because of unemployment while an eligible Corporate Senior Officer seeks other
employment and to ensure that the Bank will have the continued dedication and
objectivity of each eligible Corporate Senior Officer, notwithstanding the
possibility, threat, or occurrence of a termination of employment or potential
transaction involving the Bank. Because of changing economic and business
conditions, most organizations must continually evaluate their operations and be
prepared to make changes in the structure of their workforces. Similarly, the
Bank’s changing business environment may require it to consider strategic
alternatives; restructure, modify, or eliminate jobs; and reduce staff from time
to time. Should an eligible Corporate Senior Officer be affected by one of these
events, he or she will be notified and, if eligible under the guidelines listed
below, receive severance benefits upon signing a Severance Agreement and
Release.
____________________________________
1For purposes of this Corporate Senior Officer Severance Policy, a “Corporate
Senior Officer” is defined as an officer at or above the level of Senior Vice
President.

1

--------------------------------------------------------------------------------




This Policy sets forth and describes the options, benefits, and severance pay
that may be provided to eligible Corporate Senior Officers. The application of
the provisions contained in this Policy will be made on a nondiscriminatory
basis in accordance with the Bank’s equal employment opportunity policy, or any
other basis prohibited by law.
This Policy is not intended for application in any situations in which the Bank
continues to offer employment to affected Corporate Senior Officers on
substantially the same terms, or in any situation in which the Corporate Senior
Officer does not suffer loss of employment.
ELIGIBILITY


A full-time or part-time Corporate Senior Officer may be eligible for severance
benefits under the Policy provided that the Corporate Senior Officer is on the
official payroll of the Bank on the Effective Date of Separation (as defined
below).
A Corporate Senior Officer will be eligible to receive severance pay and
benefits upon certain involuntary Separation from Service (as defined below)
from the Bank resulting from a “Qualifying Termination”:
(a)
elimination of an individual job or position;



(b)
elimination of one or more jobs or positions as a result of a reduction in staff
or department reorganization;



(c)
substantial job modification resulting in the incumbent Corporate Senior Officer
being, in the judgment of the Bank, unqualified for or unable to perform the
revised job; or



(d)
certain involuntary Separations from Service (as defined below) from the Bank
made in connection with a Change in Control of the Bank (as described in Exhibit
A).



In all situations in which the Bank gives the Corporate Senior Officer more than
one week notice of eligibility, the Bank may condition that Corporate Senior
Officer’s eligibility upon his/her remaining on the job until the date the
Separation from Service (as defined below) becomes effective, as specified by
the Bank.
A Corporate Senior Officer is not eligible for severance pay under this Policy
in any event other than (a) through (d), above, and in particular if he or she:
(a)
voluntarily terminates employment with the Bank for any reason prior to the
Effective Date of Separation (as defined below) set by the Bank (other than for
certain limited reasons in connection with a Change in Control, as described in
Exhibit A);



(b)
is terminated by the Bank for any reason other than job elimination, reduction
in staff, department reorganization, or job modification as described above;




2

--------------------------------------------------------------------------------




(c)
is terminated because of the Corporate Senior Officer’s death or for cause
(including, without limitation, gross misconduct or dereliction of duty) or for
failure to meet performance goals or objectives as determined by the Bank;



(d)
retires from the Bank under conditions not involving job elimination, reduction
in staff, department reorganization, or job modification as described above;



(e)
accepts any job with another employer that acquired any of the assets or
operations of the Bank or with an outsourcing supplier (an outsourcing supplier
is defined as an entity to which the Bank outsources a function performed by the
Corporate Senior Officer where the Bank agrees with the entity in the
outsourcing agreement that it will offer jobs to current Corporate Senior
Officers performing that function for the Bank);



(f)
is on a leave of absence at the time of the job elimination/staff reduction and
does not return to work at the end of the approved leave period; or



(g)
refuses an equivalent job offer, either within the Bank or with another employer
that acquired any of the assets or operations of the Bank (an equivalent job
offer is defined as a job offer for a position with a comparable level of
responsibility, skill and knowledge requirements, and pay).



For purposes of this Policy, a “Separation from Service” means a “separation
from service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and U.S. Department of Treasury regulations and
other interpretive guidance thereunder (“Section 409A”), and will generally
occur upon the termination of a Corporate Senior Officer’s employment as a
common-law employee of the Bank.
A Separation from Service will not be deemed to have occurred if a Corporate
Senior Officer continues to provide services to the Bank at an annual rate that
is fifty percent or more of the services rendered, on average, during the
immediately preceding three full years of employment with the Bank (or if
employed by the Bank less than three years, such lesser period); provided,
however, that a Separation from Service will be deemed to have occurred if a
Corporate Senior Officer’s service with the Bank is reduced to an annual rate
that is equal to or less than twenty percent of the services rendered, on
average, during the immediately preceding three full years of employment with
the Bank (or if employed by the Bank less than three years, such lesser period).
In addition to the foregoing, a Separation from Service will not be deemed to
have occurred while a Corporate Senior Officer is on military leave, sick leave,
or other bona fide leave of absence if the period of such leave does not exceed
six months, or if longer, provided that the Corporate Senior Officer’s right to
reemployment with the Bank is provided either by statute or contract. If the
period of leave exceeds six months and the Corporate Senior Officer’s right to
reemployment is not provided either by statute or contract, then the Corporate
Senior Officer is deemed to have Separated from Service on the first day
immediately following such six-month period.

3

--------------------------------------------------------------------------------




The effective date of the Separation from Service is typically the Corporate
Senior Officer’s last day of employment as a common-law employee with the Bank
as described in this section and will be determined in accordance with Section
409A (the “Effective Date of Separation”). Any payments received after the
Effective Date of Separation are considered severance pay and not salary.
SEVERANCE PAY AND BENEFIT


At the Bank’s discretion, the Bank may either give the Corporate Senior Officer
one week’s notice of a Separation from Service and eligibility for severance, or
pay the Corporate Senior Officer one week of base salary in lieu of notice. Upon
any termination, the Corporate Senior Officer will be paid his/her fully earned
but unpaid base salary, paid by the Bank when due, through the date of
termination at the rate then in effect, together with all other amounts and
benefits to which the Corporate Senior Officer is entitled under any
compensation, retirement or benefit plan or practice of the Bank at the time of
termination, plus, if applicable, one week of base salary in lieu of notice on
the Effective Date of Separation. In the event an eligible Corporate Senior
Officer experiences a Qualifying Termination, the Corporate Senior Officer will
be eligible to receive additional severance benefits as described in Exhibit A.
Any severance paid under this Policy is subject to federal and state tax
deductions and any other withholdings required by law.
Notwithstanding any other provision of this Policy to the contrary, any
severance and benefits payments made to the Corporate Senior Officer pursuant to
this Policy, or otherwise, are subject to and conditioned upon their compliance
with 12 U.S.C. §§ 4518(a) and 4518(e) and any regulations promulgated
thereunder, including 12 C.F.R. Parts 1230 and 1231.
Notwithstanding any other provision of this Policy to the contrary, if the Bank
is not in compliance with applicable regulatory capital or regulatory leverage
requirements or if any of the payments to be made pursuant to this Policy would
cause the Bank to fall below the applicable regulatory requirements, the payment
will be delayed until the Bank achieves compliance with such regulatory capital
requirement.
RETENTION PAY


Retention pay may be provided at the Bank’s discretion to specified Corporate
Senior Officers for specific assignments. The time at which the retention
payment is made will be governed by the individual agreement between the
specified Corporate Senior Officer and the Bank (the “Retention Agreement”). Any
retention pay provided by the Bank generally will not exceed 30% of the
Corporate Senior Officer’s regular earnings during the specified retention
period, and will be payable at the time and in the form set forth in the
Retention Agreement.
If the Corporate Senior Officer is eligible to receive retention pay under this
Policy, he/she will receive payment from the Bank upon the Bank’s receipt of a
Severance Agreement and Release (as defined below) that has become irrevocable
in accordance with its terms, applicable law, and the Retention Agreement.

4

--------------------------------------------------------------------------------




Retention pay is subject to federal and state tax deductions and any other
withholdings required by law. Notwithstanding any other provision of this Policy
to the contrary, any retention payments made to the Corporate Senior Officer
pursuant to this Policy, or otherwise, are subject to and conditioned upon their
compliance with 12 U.S.C. §§ 4518(a) and 4518(e) and any regulations promulgated
thereunder, including 12 C.F.R. Parts 1230 and 1231.
SEVERANCE AGREEMENT AND RELEASE


Upon a Separation from Service, the Corporate Senior Officer must execute an
agreement acknowledging the Separation from Service with the Bank that includes
an outline of the severance pay, retention pay (if applicable), and benefits
package available to the Corporate Senior Officer, and a general waiver by the
Corporate Senior Officer of any claims against the Bank in order to be eligible
to receive any benefits or payments under this Policy (the “Severance Agreement
and Release”). The Corporate Senior Officer will have a specified period of time
of at least one week (the “Specified Period”) within which to sign and return an
executed version of the Severance Agreement and Release, with the Severance
Agreement and Release becoming irrevocable.
If a Corporate Senior Officer signs the Severance Agreement and Release after
the Specified Period has expired, the Corporate Senior Officer will receive two
weeks of base salary for each full year of service, not to exceed twelve months
of base salary, upon signing the Severance Agreement and Release.
If a Corporate Senior Officer is unwilling to sign the Severance Agreement and
Release within the time period stated in the Severance Agreement and Release,
the Corporate Senior Officer will not receive any severance pay or benefits
pursuant to the Policy. In such a case, the Human Resources Department of the
Bank should be notified so that any problem the Corporate Senior Officer
perceives can be discussed and, if possible, resolved.
BENEFITS
Health and life insurance benefits will continue as described in Exhibit A.
Under the terms of the Bank’s group health and life insurance benefit plans, the
Corporate Senior Officer may request a continuation of coverage through
conversion to an individual policy (i.e., health, life, and dependent life
insurance). Voluntary accident insurance coverage terminates at the end of the
month in which the termination date occurred. Except as otherwise set forth in
Exhibit A, all other benefits that the Corporate Senior Officer received from
the Bank during his/her employment will cease according to the terms,
conditions, and policies governing such benefit plans.
Payment for accrued and unused vacation and holiday balances will be paid in a
lump sum payment on the Effective Date of Separation and is subject to federal
and state tax deductions and any other withholdings required by law.
Tuition assistance approved and paid by the Bank prior to the Effective Date of
Separation need not be repaid to the Bank in the event the Corporate Senior
Officer receives severance pay under this Policy.

5

--------------------------------------------------------------------------------




OUTPLACEMENT ASSISTANCE


Upon a Separation from Service, the Bank may, in its sole discretion, provide to
former Corporate Senior Officers outplacement assistance, which may include job
search assistance and counseling services (Outplacement Assistance). Corporate
Senior Officers may elect not to accept these services, if offered, but the Bank
will not pay cash in lieu of Outplacement Assistance. In the event the Corporate
Senior Officer is receiving Outplacement Assistance, such benefit will terminate
on the earlier of (a) the one-year anniversary of the Effective Date of
Separation, or (b) the Corporate Senior Officer’s acceptance of an equivalent
job offer for a position that has a comparable level of responsibility, skill
and knowledge requirements, and salary.
ADMINISTRATION


This Policy will be administered by the Senior Vice President, Director of Human
Resources, of the Bank (the “Administrator”). Interpretation and construction by
the Bank of any provisions of the Policy will be final. Except as described
above, the Bank may amend or rescind all or any part or parts of this Policy at
any time and will make, at its sole discretion, any and all determinations
necessary for its administration. Without limiting the generality of the
foregoing, the Bank will have the authority to determine eligibility for
benefits and severance amounts.
Any exception to this Policy must be approved by the Bank President.
EMPLOYMENT RIGHTS


Nothing in this Policy is to be construed as a promise, implied or otherwise, of
continued employment with the Bank, or any right to continue in any position or
duties. Bank management reserves the right to make any employment decision, at
any time, deemed to be in the best interest of the Bank, and employment with the
Bank may be terminated at any time and for any reason by the Bank or by the
Corporate Senior Officer.
CLAIMS PROCEDURES


The Corporate Senior Officer may make a request for any Policy payments or
benefits to which the Corporate Senior Officer believes he/she is entitled. Any
such request should be in writing and should be made to the Administrator at the
address below:
Senior Vice President, Director of Human Resources
Federal Home Loan Bank of San Francisco
600 California Street, Suite 300
San Francisco, CA 94108
A Corporate Senior Officer’s request for Policy payments or benefits will be
considered a claim for Policy payments or benefits, and it will be subject to a
full and fair review. If the claim is wholly or partially denied, the
Administrator will furnish the Corporate Senior Officer with a written notice of
such denial. This written notice must be provided to the Corporate Senior
Officer within a

6

--------------------------------------------------------------------------------




reasonable period of time (generally 90 calendar days) after the receipt of the
claim by the Administrator. The written notice must contain the following
information:
(1)    the specific reason or reasons for the denial;
(2)    specific reference to the Policy provisions on which the denial is based;
(3)    a description of any additional information or material necessary to
correct the claim and an explanation of why the material or information is
necessary; and,
(4)    appropriate information regarding the steps to be taken if the Corporate
Senior Officer wishes to submit the claim for review.
If notice of the denial of a claim is not furnished to the Corporate Senior
Officer in accordance with the above procedures within a reasonable period of
time, the claim will be deemed denied. The Corporate Senior Officer will then be
permitted to proceed to the review stage.
If the claim has been denied or deemed denied, and the Corporate Senior Officer
desires to submit the claim for review, the Corporate Senior Officer must follow
the Claims Review Procedure below.
A Corporate Senior Officer may file a claim in writing with the Administrator
upon a denial of a claim for payments or benefits.
THE CORPORATE SENIOR OFFICER MUST FILE THE CLAIM FOR REVIEW NO LATER THAN 60
CALENDAR DAYS AFTER HE/SHE HAS RECEIVED WRITTEN NOTIFICATION OF THE DENIAL OF
HIS/HER CLAIM FOR PAYMENTS OR BENEFITS, OR IF NO WRITTEN DENIAL OF THE CLAIM WAS
PROVIDED, NO LATER THAN 60 CALENDAR DAYS AFTER THE DEEMED DENIAL OF THE CLAIM.
The Corporate Senior Officer may review all pertinent documents relating to the
denial of the claim and submit any issues and comments, in writing, to the
Administrator, using the same address as listed above.
The Corporate Senior Officer’s claim for review must be given a full and fair
review by the Bank. If the claim for review is denied, the Administrator must
provide the Corporate Senior Officer with written notice of this denial within
60 calendar days after the Administrator’s receipt of the written claim for
review. The 60-day period may be extended when there are special circumstances
that are communicated to the Corporate Senior Officer in writing prior to the
end of the 60-day period. If there is an extension, a decision will be made as
soon as possible, but not later than 120 calendar days after receipt by the
Administrator of the claim for review.
The Bank’s decision on the claim for review will be communicated to the
Corporate Senior Officer in writing and will include specific references to the
pertinent Policy provisions on which the decision was based.
If the Bank’s decision on review is not furnished to the Corporate Senior
Officer within the time limitations described above, the claim will be deemed
denied on review.

7

--------------------------------------------------------------------------------




If payments or benefits are provided or administered by an insurance company,
insurance service, or other similar organization that is subject to regulation
under the insurance laws, the claims procedure relating to those benefits may
provide for review. If so, that company, service, or organization will be the
entity to which claims are addressed. The Corporate Senior Officer may contact
the Administrator with respect to any questions regarding the proper person or
entity to whom the Corporate Senior Officer should address claims.
Any claim or controversy arising from a claim for payments or benefits that is
denied or ignored will be settled by arbitration in San Francisco, California,
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction. Each party will pay the fees of its own
attorneys, the expenses of its witnesses, and all other expenses connected with
presenting its case; provided, however, that, except as may be prohibited by
law, the arbitrator may, in his or her discretion, award reasonable attorneys’
fees to the prevailing party. Other costs of the arbitration, including the cost
of any record or transcripts of the arbitration, administrative fees, the fee of
the sole arbitrator, and all other fees and costs, will be borne by the Bank.
APPLICABLE LAWS
The Policy will be governed by and construed in accordance with the laws of the
United States and, to the extent state law may be applicable, the laws of the
State of California, without regard to the conflicts of laws principles thereof.
CODE SECTION 409A
Payments and benefits provided under this Policy are intended to be exempt from
Section 409A of the Code, provided that, if any payment provided at any time
hereunder involves non-qualified deferred compensation within the meaning of
Section 409A of the Code, the Policy is intended to comply with Section 409A of
Code, and the Department of Treasury Regulations and other interpretive guidance
issued thereunder (“Section 409A”) and the Policy shall be interpreted and
construed as necessary to comply with such intent. To the maximum extent
permitted by law, payments under the Policy shall be treated as payments under
the short-term deferral rule under Treasury Regulation Section 1.409A-1(b)(4),
then as payments or benefits provided as separation pay under Treasury
Regulation Section 1.409A-1(b)(9)(iii) or as nontaxable benefits. For purposes
of Section 409A of the Code, any right under this Policy to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. To the extent applicable, if a Corporate Senior Officer
is a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) on his or her date of termination of employment, then with regard
to any payment that is considered non-qualified deferred compensation under Code
Section 409A payable on account of a Separation from Service, such payment or
benefit shall be made or commence at the date which is the earlier of (A) the
first day of the seventh month after the date of the Corporate Senior Officer’s
Separation from Service or (B) the date of the Corporate Senior Officer’s death.
Notwithstanding any provision of this Policy to the contrary, in the event that
the Bank determines that any compensation or benefits payable or provided
hereunder may be subject to Section 409A, the Bank reserves the right (without
any obligation to do so or to indemnify the Corporate Senior

8

--------------------------------------------------------------------------------




Officer for failure to do so) to adopt such limited amendments to this Policy
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Bank reasonably determines are necessary or
appropriate to (a) exempt the compensation and benefits payable under this
Policy from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Policy or (b) comply
with the requirements of Section 409A. In no event may a Corporate Senior
Officer, directly or indirectly, designate the calendar year of any payment to
be made under this Policy that is considered non-qualified deferred
compensation. In the event the time period for both considering any general
release and the general release becoming irrevocable as a condition to receiving
a severance payment or taxable benefit will overlap two calendar years, then no
amount of such severance payment or taxable benefit shall be paid or provided in
the earlier calendar year. The Bank does not guarantee the tax treatment of any
payment or benefits made under this Policy, and the Corporate Senior Officer
shall be responsible in any event for any taxes or penalties due under federal
or state tax laws due to payments or benefits provided hereunder.



9

--------------------------------------------------------------------------------








Exhibit A
BENEFITS PROVIDED TO A CORPORATE SENIOR OFFICER WHO IS A SENIOR VICE PRESIDENT


Severance Benefits upon Involuntary Termination Not In Connection with a Change
in Control.


In the event an eligible Senior Vice President experiences a Qualifying
Termination other than in connection with a Change in Control, as provided for
below, upon the Bank’s receipt of an executed Severance Agreement and Release
that has become irrevocable in accordance with its terms and Applicable Laws
(but in any event not earlier than the Effective Date of Separation), the Senior
Vice President will be entitled to receive a lump sum severance payment in an
amount equal to the greater of: (a) twelve weeks of his/her base salary, or (b)
the sum of (i) three weeks of his/her base salary, plus (ii) three weeks of
his/her base salary for each full year of service at the Bank, and (iii) three
weeks of his/her base salary prorated for each partial year of service.
Notwithstanding the foregoing, the total severance pay for any Senior Vice
President (excluding the one week notice pay or pay in lieu of notice, if
applicable) will not exceed twelve months base salary; provided, however, that
the severance pay will in no event be paid later than 2-1/2 months after the end
of the calendar year in which the Effective Date of Separation occurs.


To the extent permitted by the insurance carrier that provides life insurance to
the Bank’s employees, the Bank will continue life insurance coverage for the
Senior Vice President for one month after the end of the month in which the
Effective Date of Separation occurs. The value of the life insurance benefits
provided may be taxable income to the Senior Vice President.


In addition, the Senior Vice President will be entitled to continued health
insurance coverage under the Bank’s health insurance policies for the first
month immediately following the Effective Date of Separation, with the Bank
paying one month’s premium directly to the health insurance company.


Severance Benefits upon Involuntary Termination In Connection with a Change in
Control.


In the event an eligible Senior Vice President is involuntarily terminated
without “Cause” or voluntarily terminates employment with “Good Reason” within
ninety (90) calendar days prior to a “Change in Control” or during a one-year
period following a Change in Control, upon the Bank’s timely receipt of an
executed Severance Agreement and Release that has become irrevocable in
accordance with its terms and Applicable Laws (but in any event not earlier than
the Effective Date of Separation or the Change in Control event), the Senior
Vice President will receive severance pay in a lump sum equal to one year of
base salary. Notwithstanding the foregoing, the severance pay will not be paid
later than 2-1/2 months after the end of the calendar year in which the
Effective Date of Separation occurs.



Exhibit A - Page 1

--------------------------------------------------------------------------------




To the extent permitted by the insurance carrier that provides life insurance to
the Bank’s employees, the Bank will continue life insurance coverage for the
Senior Vice President for 12 months after the end of the month in which the
Effective Date of Separation occurs. However, the Bank will immediately cease
paying such premiums prior to the end of the 12-month period if the Senior Vice
President accepts employment with another employer that provides a comparable
benefit in terms of cost and scope of coverage during the 12-month period.


In addition, the Senior Vice President will be entitled to continued health
insurance coverage under the Bank’s health insurance policies at the Bank’s
expense for a period of 12 months beginning the first month immediately
following the Effective Date of Separation, with the Bank paying premiums
directly to the health insurance company. However, the Bank will immediately
cease paying such premiums prior to the end of the 12-month period if the Senior
Vice President accepts employment with another employer that provides comparable
benefits in terms of cost and scope of coverage during the 12-month period.
Notwithstanding the foregoing, in the event that providing such health insurance
coverage would be discriminatory pursuant to Section 105(h) of the Code or
Section 2716 to the Public Health Service Act, then the Bank will provide such
healthcare benefits, or a payment in lieu of such healthcare benefits, in a
manner as determined in the Bank’s sole discretion that would comply with
applicable laws.


The value of the monthly health and life insurance benefits provided may be
taxable income to the Senior Vice President.


The Bank has no obligation to pay any severance payments or benefits if the
Senior Vice President’s employment is terminated by the Bank with Cause or by
the Senior Vice President without Good Reason or the Senior Vice President’s
termination is due to death or Disability. If the Change in Control severance
payments or benefits are made to a Senior Vice President, he or she will not be
eligible for the regular termination severance payments or benefits described
above.


If a Senior Vice President becomes entitled to receive any severance payments or
benefits pursuant to a Change in Control Agreement entered into by and between
the Bank and such Senior Vice President, such Senior Vice President will not be
eligible to receive any severance payments or benefits pursuant to the Policy.
No provisions of any such Change in Control Agreements will be superseded by
this Policy, and any such Change in Control Agreements will otherwise remain in
full force and effect.


Notwithstanding the foregoing, in the event the Senior Vice President receives
regular termination severance payments or benefits with respect to a Qualifying
Termination, and subsequently becomes entitled to receive severance payments or
benefits as a result of the occurrence of a Change in Control or pursuant to a
Change in Control Agreement, the amount of the severance payments or benefits
payable as a result of the termination occurring in connection with a Change in
Control will be automatically reduced by the benefits and payments already
received by the Senior Vice President as severance pursuant to this Policy.



Exhibit A - Page 2

--------------------------------------------------------------------------------




Definitions.


“Cause” means (i) the commission of an act of fraud or embezzlement by the
Senior Vice President that has a material adverse impact on the Bank or any
successor or affiliate thereof, (ii) a conviction of, or plea of “guilty” or “no
contest” to, a felony by the Senior Vice President, (iii) the Senior Vice
President’s ongoing and repeated failure or refusal to perform or neglect of his
or her duties to the Bank in a material respect, which failure, refusal, or
neglect continues for fifteen (15) calendar days following the Senior Vice
President’s receipt of written notice from the Bank’s Board of Directors stating
with specificity the nature of such failure, refusal, or neglect, or (iv) the
Senior Vice President engaging in conduct that has resulted in the Senior Vice
President being barred from employment by the Bank by operation of any law or
regulation, or by any final order of any court or regulatory authority or any
agreement with any regulatory authority, including, without limitation, any
removal or barring of employment of the Senior Vice President pursuant to 12 USC
§§ 4615, 4616, 4617 or 4636a, or any of their successor sections or provisions.
The Bank shall make the determination that “Cause” exists in good faith and only
if and when the determination has been approved in good faith by the Bank’s
Board of Directors; provided, however, that prior to a final determination that
Cause exists, the Bank will (y) provide to the Senior Vice President in writing,
in reasonable detail, the reasons for the determination that such “Cause”
exists, and (z) provide the Senior Vice President with an opportunity to discuss
the determination that “Cause” exists with the Board prior to the final decision
to terminate the Senior Vice President’s employment hereunder for such “Cause.”


“Change in Control” means (i) the merger, reorganization, or consolidation of
the Bank with or into another Federal Home Loan Bank or other entity, (ii) the
sale or transfer of all or substantially all of the business or assets of the
Bank to another Federal Home Loan Bank or other entity, (iii) the purchase by
the Bank or transfer to the Bank of all or substantially all of the business or
assets of another Federal Home Loan Bank, (iv) a change in the composition of
the Board of Directors, as a result of one or a series of related transactions,
that causes the number of directors of the Bank elected by members of the Bank
located in California, Arizona, and Nevada to cease to constitute a majority of
the directors of the Bank that are elected by members of the Bank (excluding,
for purposes of this clause (iv), non-member independent directors), or (v) the
liquidation of the Bank. Provided that the term "reorganization" contained in
this definition shall not include any reorganization that is mandated by federal
statute, rule, regulation, or directive, including 12 U.S.C. § 1421, et seq., as
amended, and 12 U.S.C. § 4501 et seq., as amended, and which the Director of the
Federal Housing Finance Agency (or successor agency, “Agency”) has determined
should not be a basis for making payment under this Policy, by reason of the
capital condition of the Bank or because of unsafe or unsound acts, practices,
or condition ascertained in the course of the Agency's supervision of the Bank
or because any of the conditions identified in 12 U.S.C. § 4617(a)(3) are met
with respect to the Bank (which conditions do not result solely from the
mandated reorganization itself, or from action that the Agency has required the
Bank to take under 12 U.S. C. § 1431(d)).



Exhibit A - Page 3

--------------------------------------------------------------------------------




“Disability” is defined as the Senior Vice President being unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under any accident and health plan covering
employees of the Bank.
“Good Reason” means: (i) the relocation of the Senior Vice President’s principal
place of employment by the Bank to a location more than fifty (50) miles from
the Senior Vice President’s principal place of employment as of the Effective
Date of Separation that also results in an increase in the commute from his or
her principal residence to the Senior Vice President’s principal place of
employment of more than fifty (50) miles, (ii) a change in the Senior Vice
President’s position that materially reduces his or her duties or
responsibilities, or (iii) a material reduction in the aggregate value of the
Senior Vice President’s base salary, benefits, and short-term and long-term
incentive payment opportunities as an employee of the Bank taken as a whole,
other than pursuant to a Bank-wide reduction of base salaries and target
incentive payment opportunities for employees of the Bank generally. However,
none of the foregoing events or conditions will constitute Good Reason unless:
(x) the Senior Vice President provides the Bank with written objection to the
event or condition within ninety (90) calendar days following the occurrence
thereof, (y) the Bank does not reverse or otherwise fully cure the event or
condition within thirty (30) calendar days of receiving that written objection,
and (z) the Senior Vice President resigns his or her employment within thirty
(30) calendar days following the expiration of that cure period.

Exhibit A - Page 4

--------------------------------------------------------------------------------






BENEFITS PROVIDED TO A CORPORATE SENIOR OFFICER WHO IS THEPRESIDENT OR THE
EXECUTIVE VICE PRESIDENT


Severance Benefits upon Involuntary Termination Not In Connection with a Change
in Control.


In the event the President or Executive Vice President experiences a Qualifying
Termination other than in connection with a Change in Control, as provided for
below, upon the Bank’s receipt of an executed Severance Agreement and Release
that has become irrevocable in accordance with its terms and Applicable Laws
(but in any event not earlier than the Effective Date of Separation), the
President or the Executive Vice President will be entitled to receive a lump sum
severance payment in an amount equal to the greater of: (a) twelve weeks of
his/her base salary, or (b) the sum of (i) three weeks of his/her base salary,
plus (ii) three weeks of his/her base salary for each full year of service at
the Bank, and (iii) three weeks of his/her base salary prorated for each partial
year of service. Notwithstanding the foregoing, the total severance pay for the
President or the Executive Vice President (excluding the one week notice pay or
pay in lieu of notice, if applicable) will not exceed twelve months base salary;
provided, however, that the severance pay will in no event be paid later than
2-1/2 months after the end of the calendar year in which the Effective Date of
Separation occurs.


To the extent permitted by the insurance carrier that provides life insurance to
the Bank’s employees, the Bank will continue life insurance coverage for the
President or the Executive Vice President for one month after the end of the
month in which the Effective Date of Separation occurs. The value of the life
insurance benefits provided may be taxable income to the President or the
Executive Vice President.


In addition, the President or the Executive Vice President will be entitled to
continued health insurance coverage under the Bank’s health insurance policies
for the first month immediately following the Effective Date of Separation, with
the Bank paying one month’s premium directly to the health insurance company.


Severance Benefits upon Involuntary Termination In Connection with a Change in
Control.


In the event the President or the Executive Vice President experiences a
termination of employment within the period commencing on the ninetieth (90th)
calendar day prior to a Change in Control and ending on the first anniversary of
the Change in Control, severance and benefits will be payable pursuant to the
Change in Control Agreement entered into by and between the Bank and each of the
President and the Executive Vice President. No provisions of the Change in
Control Agreement are superseded by this Policy, and the Change in Control
Agreement will otherwise remain in full force and effect.


If the President or the Executive Vice President becomes entitled to receive any
severance benefits pursuant to the Change in Control Agreement, they will not be
eligible to receive any severance benefits pursuant to the Policy.

Exhibit A - Page 5

--------------------------------------------------------------------------------






Notwithstanding the foregoing, in the event the President or the Executive Vice
President receives regular termination severance payments or benefits with
respect to a Qualifying Termination, and subsequently becomes entitled to
receive severance payments or benefits as a result of the occurrence of a Change
in Control or pursuant to a Change in Control Agreement, the amount of the
severance payments or benefits payable as a result of the termination occurring
in connection with a Change in Control will be automatically reduced by the
benefits and payments already received by the President or the Executive Vice
President as severance pursuant to this Policy.





Exhibit A - Page 6